department of the treasury internal_revenue_service bec -9 pre ee t3 uniform issue list ee eek oe bee legend taxpayer a taxpayer plan c amountd state e court f date date dear - ee ah ee ek ae ae at ae this is in response to a request submitted on behalf authorized representative dated date as supplemented by correspondence dated date date and date in which the estate requests a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code of the estate of taxpayer a by an the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ak page taxpayer a was a participant in plan c a profit sharing plan which was intended to be qualified under sec_401 a of the code taxpayer a received a distribution amount d from plan c on date taxpayer a died on date without having attained age amount d represents taxpayer a's full interest in plan c ‘taxpayer b is the executrix of taxpayer a’s estate taxpayer a through taxpayer b asserts that the failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_402 of the code was due to taxpayer a’s medical_condition treatments for such condition and subsequent death taxpayer b further represents that amount d has not been used for any other purpose taxpayer b has submitted letters testamentary issued by court f that reflect taxpayer b’s standing as executrix of taxpayer a’s estate court f is located in state e and is asserted to be a court of competent jurisdiction in this matter documentation has been submitted that reveals taxpayer a intended to roll over amount d within days of date the date of distribution as stated above taxpayer a was unable to complete the rollover due to intervening medical circumstances based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d sec_402 c of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distribute transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 c a of the code states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 c b of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 c where the failure to waive such requirement would be against equity or good conscience including casually disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 c b of the code sec_401 a provides the rules for governing direct transfers of eligible rollover distributions te page sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 c of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the information presented and documentation submitted on behalf of taxpayer a is consistent with the assertion that the failure to accomplish a timely rollover was caused by taxpayer a’s medical_condition treatments for such condition and subsequent death therefore subject_to the restrictions noted below pursuant to sec_402 c b of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of atnount d from plan c the estate of taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_402 c of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 c of the code taxpayer b will establish an ira in the name of taxpayer a the service notes that the ira into which amount d is rolled over will not have a designated_beneficiary as that term is defined in sec_461 a of the code and distributions from the new ira will be subject_to the rules set forth in sec_401 a b this ruling assumes that taxpayer b’s action in this instance are taken pursuant to her represented authority as executtix of taxpayer a’s estate and that the rollover ira set up in taxpayer a’s name will be in accordance with the laws of state b this letter assumes that plan c was qualified under sec_401 a of the code at the time of distribution of amount d no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent ee page pursuant to a power of attomey on file with this office a copy of this letter is being sent to the authorized representative if you wish to inquire about this ruling please contact i d at please address all correspondence to se t ep ra t3 sincerely yours fasea s employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose copy to power of attomey
